DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020, 05/07/2021, and 07/01/2022 are being considered by the examiner.
Allowable Subject Matter
Claims 5-10 and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park US Patent Publication No. 2019/0202062 in view of Palmer US Patent No. 10,755,537.
	Regarding Claims 1 and 11, Park discloses a method, performed by a hub device, of storing a voice assistant model for controlling a device [Figure 1], the method comprising: receiving information about a first device connected to the hub device [0007; user can register a new device via the hub device], and after receiving the information about the first device, [0015, 0020, 0030, 0066; in response to a user voice command for registration of a new IoT device being received, obtain  device information (e.g., model name) of the new IoT device from an external server]; receiving the updated device determination model from the voice assistant server and storing the received updated device determination model [0015, 0066, & 0078; the storage 130 stores device information (e.g., model name) of IoT devices installed in the home… IoT device information are regularly updated]; requesting, from the voice assistant server, information about a function determination model corresponding to the first device [0073, 0119-0020; the processor 120 may obtain an image of each of the plurality of IoT devices from an external server based on the IoT device information. The IoT device information may, for example, and without limitation, include information relating to a model function of the corresponding IoT device]; 
receiving the information about the function determination model corresponding to the first device from the voice assistant server, and determining whether to store the function determination model in the hub device based on the received information; and based on the function determination model being determined to be stored in the hub device, storing, in the hub device, the function determination model corresponding to the first device [0018, 0066, 0070-0071, 0077-0078 & 0086; the processor may, based on a user command for controlling one IoT device from among the plurality of IoT devices being input, determine whether it is appropriate that the one IoT device performs an operation corresponding to the user command based on a distance between a user inputting the user command and the one IoT device, based on determining that it is appropriate that the one IoT device performs an operation corresponding to the user command, transmit a control command corresponding to the user command to the one IoT device, and based on determining that it is inappropriate that the one IoT device performs the operation corresponding to the user command, provide a notification informing that the one IoT device is not capable of performing the user command through the user interface... the processor 120 may request the IoT hub device 10 for the device information and store device information of the IoT devices installed in the home].
Park fails to clearly disclose requesting a voice assistant server to update a device determination model stored in the hub device.
In an analogous art Palmer discloses a voice assistant server to update a device determination model stored in the hub device [Figure 2 & Col. 23 lines 11-24, Col. 24 lines 17-45, Col. 25 lines 10-15; The VA device 208 may include an intelligent personal assistant, such as, without limitation, Amazon Alexa® and/or Apple Siri® For example, the VA device 208 may be configured to receive voice commands, process the voice commands to determine one or more actions and/or responses (e.g., transmit the voice commands to the one or more components of the network of servers/backend devices 220 for processing), and perform the one or more actions and/or responses, such as to activate and/or change the status of one or more of the sensors 204, automation devices 206, the lighting controller 230, the light emitters 232, and/or A/V devices 210. In some embodiments, the VA device 208 is configured to process user inputs (e.g., voice commands) without transmitting information to the network of servers/backend devices 220 for processing… the hub device 202 may interpret the signal based on the known state of the object (e.g., when a door is closed, and the signal is received, the hub device 202 may update the status of the door to open)]. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park and Palmer, before the effective filing date of the invention, in order to allow a smart hub home device to be controlled by voice commands [Palmer Col. 22 lines 51-66].

	Regarding Claims 2 and 12, the combination of Park and Palmer discloses a method and a device further comprising, based on the function determination model being determined not to be stored in the hub device, receiving access information of the function determination model corresponding to the first device [Park 0018; based on determining that it is inappropriate that the one IoT device performs the operation corresponding to the user command, provide a notification informing that the one IoT device is not capable of performing the user command through the user interface].
	Regarding Claims 3 and 13, the combination of Park and Palmer discloses a method and a device  wherein the access information comprises at least one of identification information of the voice assistant server in which the function determination model corresponding to the first device is stored, position information, Internet protocol address information, a media access control address, application programming interface information accessible to the function determination model in the voice assistant server, a use language of the function determination model, or identification information of the first device [Park 0072-0075; Location information reads on the claimed position information].
	Regarding Claims 4 and 14, the combination of Park and Palmer discloses a method and a device  wherein the determining whether to store the function determination model in the hub device comprises determining whether to store the function determination model based on a resource state of the hub device and the information about the function determination model corresponding to the first device [Park 0083; when a user command for controlling one IoT device from among a plurality of IoT devices is received, the processor 120 may determine whether it is appropriate for the one IoT device to perform an operation corresponding to the user command based on a distance (“resource state”) between a user inputting the user command and the one IoT device].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Lee US-20180270731-A1, Huang US-10755706-B2, Mixter US-20210012779-A1, Liu US-20210329165-A1, Choi US-20180068663-A1, Kim US-20180151045-A1, and D’Souza US-10332513-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424